                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

JASON ERIC WOODALL,                          )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )    CIVIL ACTION NO. 3:19-CV-73-ECM
                                             )
LEE COUNTY DETENTION CENTER                  )
STAFF, et al.,                               )
                                             )
           Defendants.                       )
____________________________________

JASON ERIC WOODALL,                          )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )    CIVIL ACTION NO. 3:19-CV-74-ECM
                                             )
LEE COUNTY DETENTION CENTER                  )
STAFF, et al.,                               )
                                             )
           Defendants.                       )

                                 OPINION and ORDER

        On April 2, 2019, the Magistrate Judge entered a Recommendation (doc. 6) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

        ORDERED as follows that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

the orders of this court with respect to the filing of an amended complaint.
3. Other than assessment of the filing fee upon the plaintiff, no costs are taxed.

A separate Final Judgment will be entered.

Done this 6th day of May, 2019.


                                  /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE




                                      2
